J-S76001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.E.R., Jr., A         :     IN THE SUPERIOR COURT OF
MINOR                                      :           PENNSYLVANIA
                                           :
APPEAL OF: C.R., FATHER                    :
                                           :          No. 2182 EDA 2017

                  Appeal from the Order Entered June 13, 2017
              In the Court of Common Pleas of Philadelphia County
                  Family Court at No. CP-51-AP 0000601-2017

BEFORE: PANELLA, J., STABILE, J., and PLATT, J.

MEMORANDUM BY PANELLA, J.                           FILED JANUARY 25, 2018

       C.R. (“Father”) appeals the order of the Court of Common Pleas of

Philadelphia County, entered on June 13, 2017, that terminated his parental

rights to his son, C.E.R., Jr. (“Child”), born in May 2008, and changed Child’s

goal to adoption.1 We affirm.

       Child first encountered Philadelphia’s Department of Human Services

(DHS) in June 2009, when DHS removed Child, who was thirteen months old,

and his siblings2 from Mother’s care. Child and his siblings remained in foster

care until January 2011, when the court ended supervision and reunified Child

with Mother.




   Retired Senior Judge assigned to Superior Court.

1  The court also terminated the parental rights of Child’s mother, T.D.A.P.
(“Mother”). Mother did not appeal that termination.

2   Child’s siblings have different fathers and are not subjects of this appeal.
J-S76001-17

      Child came back into care in March 2014, when DHS received a General

Protective Services report alleging that Philadelphia police officers had found

Mother under the influence of Phencyclidine (PCP)3 and unable to care for her

children. The police placed the children with DHS because no family members

were available to care for them and their fathers were not identified. The

report   also    alleged   Mother’s   home   was   unkempt.   This   report   was

substantiated.

      DHS obtained an Order of Protective Custody for all Mother’s children,

including Child, on March 5, 2014, and placed them in foster care. The court

adjudicated Child dependent on March 14, 2014, and committed him to the

custody of DHS.

      DHS developed a Family Service Plan with the goal of reunification.

Father’s objective was to make his whereabouts known to DHS. Rodney Hill,

the DHS social worker responsible for the case, testified that Father never was

in contact with DHS, nor did he make it known to DHS in any way that he was

ready, willing, and able to care for Child. According to Hill, Father never

appeared at any court listing prior to the termination hearing. Hill testified

further that when he took over the case in August 2015, he sent

correspondence for Father to the last known address DHS had for him. He did

not receive a response, and the correspondence was not returned as


3For a description of the pernicious effects of this drug, we refer the interested
reader to Drugs.com, PCP (Phencyclidine) Effects of PCP Use, available at
https://www.drugs.com/illicit/pcp.html (last visited January 3, 2018).


                                       -2-
J-S76001-17

undeliverable. In January 2017, Hill learned Father had been in prison, but

was out on parole.

      In March 2017, Father put his current address on his marriage license,

which enabled DHS to issue a subpoena to him when it ran another parent

locator search in May 2017. Father contacted Hill when he received the

subpoena. Hill arranged for Father to visit Child in May 2017. This one visit

was the only contact Father had with Child during the life of the case.

      Father testified he was incarcerated at a state correctional facility from

June 9, 2013, until his release on December 19, 2016. Father claimed that

during his time in prison, he sent letters to Mother at least once a month but

that she never responded. Father stated he did not know Child was in DHS

custody and believed he was with Mother. Father also claimed that after his

release from prison, he attempted to contact Child at Mother’s last known

address, and then her mother’s house, but she no longer resided there.

      Father agreed that Child appeared to be well taken care of and he knew

Child was doing well in the home of his pre-adoptive caregiver. He stated,

however, that he wanted to build a relationship with Child.

      Child is in a pre-adoptive home where he shares a strong bond with his

foster mother and looks to her for all his daily needs. She attends to his

schooling and medical care. Father never inquired about Child’s birthdays,

holidays, school or educational events. Hill did not believe Child would suffer

irreparable harm if Father’s parental rights were terminated because Child



                                     -3-
J-S76001-17

never knew who his father was, had just recently met him, and there is no

bond between them.

       DHS filed its termination petition on May 26, 2017. The court entered

its decree terminating Father’s parental rights pursuant to 23 Pa.C.S.A. §

2511(a) (1), (2), and (b), and changing Child’s goal to adoption on June 13,

2017. Father then timely filed his notice of appeal and concise statement of

errors complained of on appeal.

       Father raises the following questions for our review:

       1. Whether the [t]rial [c]ourt erred in [t]erminating [Father’s]
       [p]arental [r]ights under 23 Pa.C.S.A. section 2511(a)(1), the
       evidence having been insufficient to establish Father had
       evidenced a settled purpose of reliquishing [sic] parental claim, or
       having refused or failed to perform parental duties[?]

       2. Whether the the [sic] evidence was sufficient to establish that
       [Father] had refused or failed to perform parental duties, caused
       Child to be without essential parental care, that conditions having
       led to placement had continued to exist, or finally that any of
       above could not have been remedied[?]

       3. Whether the [e]vidence was sufficient to establish that
       [t]ermination of [p]arental [r]ights would best serve the [n]eeds
       and [w]elfare of the [m]inor [c]hild, under 23 Pa.C.S.[A.] section
       2511(b)[?]

Father’s Brief, at 5.4

       We review Father’s claims mindful of our well-settled standard of review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law

4   Father did not raise the question of the trial court’s change of Child’s goal.


                                       -4-
J-S76001-17


     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration     of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     The court terminated Father’s parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), and (b). We need only agree with the court as to any one

subsection of § 2511(a), as well as § 2511(b), to affirm. See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We analyze the court’s

decision to terminate under subsection (a)(1) which provides:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may



                                     -5-
J-S76001-17


      be terminated after a petition filed on any of the following
      grounds:

        (1) The parent by conduct continuing for a period of at least
        six months immediately preceding the filing of the petition
        either has evidenced a settled purpose of relinquishing
        parental claim to a child or has refused or failed to perform
        parental duties.

And subsection (b) provides:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

      We begin our analysis with subsection (a)(1). To terminate parental

rights pursuant to that subsection, the agency seeking termination must

demonstrate through clear and convincing evidence that, for a period of at

least six months prior to the filing of the petition, the parent’s conduct

demonstrates a settled purpose to relinquish parental rights or that the parent

has refused or failed to perform parental duties. See In re Adoption of

M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003).

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).




                                     -6-
J-S76001-17

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1998) (citation

omitted). Further,

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      Father claims that DHS presented insufficient evidence to demonstrate

that he refused or failed to perform parental duties or caused Child to be

without essential parental care. We disagree.

      Father only saw Child once after his release from prison on December

19, 2016—that visit occurred in May 2017. See N.T., Termination Hearing,

6/13/17, at 33. The only effort he made to find Child from December 19 until

the May 2017 visit was to look for Child at Mother’s last known address “like

maybe a month after I was released.” Id., at 32. His sole effort to maintain

contact with Child while he was in in prison was the sending of monthly letters

to Mother that Mother never answered. See id., at 31.

      By his actions and failures to act, Father has evidenced a settled purpose

of relinquishing his parental claim to Child or has refused or failed to perform

his parental duties. As the court found: The court did not abuse its discretion

when it terminated his parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1).




                                      -7-
J-S76001-17

      We next consider whether the court abused its discretion by

involuntarily terminating Father’s parental rights pursuant to subsection (b).

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citations omitted; brackets in original).

      Child is doing well in a pre-adoptive home where he has formed a bond

with his foster mother. As mentioned, Father has seen Child for one visit—just

one visit in the history of this case. Not surprisingly, we find no evidence in

the record before us of a bond between Father and Child. “In cases where

there is no evidence of any bond between the parent and child, it is reasonable

to infer that no bond exists.” In re K.Z.S., 946 A.2d 753, 762-763 (Pa. Super.

2008) (citation omitted).




                                     -8-
J-S76001-17

      The court did not abuse its discretion when it found that the termination

of Father’s parental rights would be in Child’s best interests. Accordingly, we

affirm the order of the Court of Common Pleas of Philadelphia County that

terminated Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1) and

(b) and changed Child’s goal to adoption.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 1/25/18




                                     -9-